Citation Nr: 1339081	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a low back disability, to include as secondary to bilateral knee disabilities.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had a period of honorable active service from January 1992 to January 6, 1995, and a period of other than honorable service from January 7, 1995 to March 1996.  A June 2003 VA administrative decision concluded that the Veteran's discharge for the period from January 7, 1995 through March 1996 was a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter has since been transferred to the RO in Columbia, South Carolina.

Although the Veteran has claimed service connection for PTSD specifically, the Board has recharacterized his claim in light of diagnoses of an additional psychiatric disorder contained in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a right knee condition, left knee condition, and low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran did not appeal a September 2003 rating decision which denied service connection for left and right knee disabilities.

2.  Evidence received since the September 2003 rating decision relates to an unestablished fact necessary to decide the claims and raises a reasonable possibility of substantiating the claims.

3.  Anxiety disorder and PTSD are not etiologically related to a credible in-service event, disease, or injury.

CONCLUSIONS OF LAW

1.  The September 2003 rating decision which denied service connection for left and right knee disabilities is final, but new and material evidence has been received to reopen these previously denied claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters dated December 2008 and July 2009, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran has not been provided with VA examinations addressing the etiology of his psychiatric disorder.  However, as discussed below, the record does not contain credible evidence of an in-service event, injury, or disease related to his psychiatric conditions, and therefore an examination is not warranted.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).

New and Material Evidence

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In this case, the Veteran's claims for service connection for left and right knee disabilities were previously denied in September 2003 on the basis that he did not have currently diagnosed knee conditions.  He did not appeal that decision and it became final.

However, a February 2012 VA examination diagnosed chondromalacia patella bilaterally.  This evidence is new, as it was not previously of record at the time of the September 2003 denial.  It is also material, as it establishes current left and right knee disabilities and raises a reasonable possibility of substantiating his claims for service connection.  Therefore, his claims for service connection for left and right knee disabilities are reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed below, the claims are being remanded for additional development.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).  Certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, however, the Veteran's diagnosed conditions do not qualify as psychoses.  See 38 C.F.R. § 3.384.

The Veteran contends that he has PTSD related to service.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).

In this case, element (3) under 38 C.F.R. § 3.304(f) has not been met.  The Veteran contends that he experienced stressful events during a deployment to Somalia as part of Operation Restore Hope.  However, his service records do not show that he was deployed to Somalia or another overseas assignment.  His Form DD-214 indicates no foreign or sea service.  His personnel records show he was assigned only to Fort Lee in Virginia, Fort Benning in Georgia, and Fort Bragg in North Carolina.  His service treatment records also show no indications of foreign service.  While the Veteran's recent statements that he did indeed deploy to Somalia during service have been considered, the Board finds his statements to be less credible than the records generated during service which reflect no such deployment.  Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  As element (3) has not been satisfied, service connection for PTSD is not appropriate.

In addition to PTSD, the Veteran's treatment records indicate a diagnosis of anxiety disorder.  Therefore, element (1) for general service connection has been satisfied for that condition.  However, element (2), in-service incurrence or aggravation of a disease or injury, has not been satisfied.  Service treatment records contain no complaints, treatment, or diagnoses related to anxiety disorder or another psychiatric condition in service.  Aside from the unverified stressor discussed above, the Veteran has not alleged that he experienced any psychiatric symptoms in service or provided any other basis to indicate that his current anxiety disorder was incurred in or is otherwise related to his period of service.  Without such evidence, element (2) is not established and service connection for an anxiety disorder is not warranted.

Accordingly, the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a psychiatric disorder, including PTSD, is denied.

ORDER

A previously denied claim for service connection for a left knee disability is reopened; the appeal is granted to this extent only. 

A previously denied claim for service connection for a right knee disability is reopened; the appeal is granted to this extent only.

Service connection for an acquired psychiatric disability is denied.


REMAND

Additional development is necessary with respect to the Veteran's claims for service connection for a left knee, right knee, and low back disability.

The Veteran underwent a VA examination in February 2012.  The examiner offered an opinion as to the etiology of the Veteran's left knee condition, but did not opine as to his right knee condition.  The left knee opinion that was provided did not address certain pertinent findings in service.  Moreover, there is no opinion which addresses the etiology of the Veteran's back condition.

The record reflects that the Veteran failed to report to VA examinations scheduled in September 2012, December 2012, and February 2013.  Therefore, the RO/AMC should obtain a medical opinion based on a review of the claims file only.

As the claim is being remanded, the Veteran's recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from December 2012 through the present and associate them with the claims file.

2.  Thereafter, forward the claims file to an appropriate VA examiner for an opinion as to the etiology of the Veteran's left knee, right knee, and low back disabilities.  The examiner must indicate on his/her report that the claims file was reviewed.

a.  To assist in forming an opinion, the examiner is advised of the following:

* The Veteran engaged in airborne/parachuting-related duties during service.

* Service treatment records show the Veteran was treated for a left knee injury in March 1994 following an airborne operation.  An x-ray revealed no bony trauma, but a bone scan revealed posttraumatic changes in the left tibiofibular joint.

* Service treatment records contain no entries related to the right knee or low back.

* An examination was not conducted at the time of the Veteran's discharge from service.

* X-rays dated October 2008 revealed mild degenerative disc disease at L5-S1.

* X-rays of the left and right knees dated June 2009 were negative.

* A February 2012 VA examination diagnosed chondromalacia of the left and right knees.

b.  After a review of the claims file and the evidence contained therein, the examiner must answer the following questions:

Is it at least as likely as not (50% or greater probability) that currently diagnosed chondromalacia patella of the left knee had its clinical onset during active service or is related to any in-service disease, event, or injury, to include general parachuting duties, and the March 1994 injury in particular?

Is it at least as likely as not (50% or greater probability) that currently diagnosed chondromalacia patella of the right knee had its clinical onset during active service or is related to any in-service disease, event, or injury, to include general parachuting duties?

Is it at least as likely as not (50% or greater probability) that currently diagnosed degenerative disc disease at L5-S1 had its clinical onset during active service or is related to any in-service disease, event, or injury, to include general parachuting duties?

Is it at least as likely as not (50% or greater probability) that currently diagnosed degenerative disc disease at L5-S1 is caused by or aggravated by chondromalacia of the bilateral knees?

An explanation must be provided for any opinion or conclusion expressed.  If the examiner is unable to offer an opinion without resorting to speculation, he/she must state why this is the case.

4.  Review the examination report to ensure that it complies with these remand instructions.  If it does not, return it to the examiner for correction.

5.  Finally, after completion of the above and any other development deemed necessary, the RO/AMC should review and readjudicate the claim on appeal.  If any such action does not resolve the claim to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


